


Exhibit 10.18

 

Cigna Corporation Non-Employee Director Compensation Program

 

I.                                        Board and Committee Retainers

 

A.                                     Annual Board Retainer. Each non-employee
director of Cigna Corporation (“Director”), with the exception of the Chair of
the Board of Directors, receives $310,000 annually for Board membership (“Annual
Board Retainer”).    A portion ($120,000) of the Annual Board Retainer is paid
in cash and the balance ($190,000) is paid as an award of Cigna Corporation
Common Stock (“Common Stock”).

 

B.                                  Committee Chair Retainer. Each Committee
chair other than the chair of the Executive Committee receives $25,000 annually
paid in cash for service as a Committee chair.

 

II.                                   Chair Retainer

 

A non-employee director serving as Chair of the Board of Directors (“Chair”)
receives $550,000 annually for service as Chair (“Annual Chair Retainer”).  A
portion of the Annual Chair Retainer is paid in cash ($320,000) and the balance
($230,000) is paid as an award of Common Stock.

 

III.                           Award and Payment of Retainers

 

All retainer payments are made in equal installments on a quarterly basis.

 

A.                                     Cash Retainers.  Cash retainers are paid
during a calendar quarter to Directors and Chairs who are in active service at
any time during that quarter.

 

B.                                     Common Stock Retainers.  Common Stock for
the Annual Board Retainer and Annual Chair Retainer is awarded in a calendar
quarter to Directors who are in active service at any time during that quarter.

 

The number of shares of Common Stock awarded is determined by dividing the
dollar amount of the applicable award by the closing price of Common Stock, as
reported on the NYSE or successor or alternate means of publishing stock price,
on the last business day of the second month of the quarter.

 

Fractional shares are not awarded.  The number of shares of Common Stock awarded
is rounded down to a whole number of shares and the cash value of any fractional
share is paid as soon as practicable during the quarter after the award date.

 

C.                                    Deferred Compensation Elections. Directors
and Chairs may elect to defer some or all of their compensation described above
under the Deferred Compensation Plan of 2005 for Directors of Cigna Corporation.

 

1

--------------------------------------------------------------------------------



 

IV.                               Other Benefits

 

A.                                     Benefits for Active Directors.

 

·                  Basic Group-Term Life Insurance Coverage.  Each Director is
provided coverage in the amount of the Annual Board Retainer.

 

·                  Travel Accident Insurance Coverage. Each Director is provided
coverage in the amount of three times the Annual Board Retainer.

 

·                  Personal Excess Liability Insurance Coverage.  Each Director
is provided coverage in the amount of $1 million.

 

·                  Financial Planning. Directors may use the financial planning
services available to Cigna executive officers.   Any reimbursements paid to
Directors under this program shall be paid on or before March 15 of the year
after the year the expense is incurred.

 

·                  Insurance. Directors may purchase or participate, on an
after-tax basis, in life insurance, medical/dental care programs,
property/casualty personal lines and various other insurance programs available
to Cigna employees.

 

·                  Matching Gifts. Directors may participate in the matching
charitable gift program available to Cigna employees, under which up to $5,000
annually may be matched.

 

B.                                     Post-Separation Benefits.

 

·                  Directors serving on January 1, 2006 are eligible, upon
separation from service after nine years of service, to participate on an
after-tax basis in medical/dental care programs available to retired employees
for two years and to use the financial planning services available to active
Directors (up to $5,000) for one year following separation from service.  These
Directors are also provided $10,000 basic group term life insurance coverage for
life.

 

·                  All Directors may, at their own expense and if otherwise
eligible, also continue life insurance, and property/casualty personal lines
insurance pursuant to the terms of the applicable policies.

 

·                  For all taxable post-separation benefits or reimbursements,
the amount provided or eligible for reimbursement during a particular year may
not affect the expenses eligible for reimbursement or benefits provided in any
other year.  The reimbursement of an eligible expense is made on or before the
last day of the year after the year in which the expense was incurred. The right
to reimbursement or in-kind benefits is not subject to liquidation or exchange
for another benefit.

 

2

--------------------------------------------------------------------------------



 

V.                                    General

 

To the extent that a benefit under this program is subject to Internal Revenue
Code Section 409A (“Section 409A”), it is intended that this program as applied
to that benefit comply with the requirements of Section 409A, and the program
shall be so administered and interpreted.

 

Notwithstanding any other provision of this program, if a Director is a
specified employee (within the meaning of Treas. Reg. §1.409A-1(i) or any
successor provision) as of the date of separation from service (within the
meaning of Treas. Reg. §1.409A-1(h) or any successor provision), payments and
taxable benefits subject to Section 409A due upon separation from service shall
be delayed until the seventh month following the date of separation from
service.

 

A Director’s right to receive program benefits represents an unsecured claim
against Cigna’s general assets.   Except as otherwise permitted by applicable
law, no right to receive program payments shall be transferable or assignable by
a Director or subject in any manner to anticipation, sale, alienation, pledge,
encumbrance, attachment or garnishment by a Director’s creditors, and any such
attempt shall be void and of no force or effect.

 

VI.                               Share Ownership Guidelines

 

Each Director is required to maintain a stock ownership level of at least five
times the value of the cash portion of the Annual Board Retainer (currently
$600,000).  For Directors whose service started before February 26, 2014, Common
Stock, deferred Common Stock, deferred stock units, restricted share
equivalents, and hypothetical shares of Common Stock count toward the stock
ownership guideline.  Directors whose service started after February 26, 2014
have a five (5) year period to attain compliance with the ownership guideline,
and may count only Common Stock and deferred Common Stock toward compliance.

 

Amended and Restated Effective January 1, 2019

 

3

--------------------------------------------------------------------------------
